Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022, 03/01/2022, 03/30/2022, 04/06/2022, 06/08/2022, 07/22/2022 have been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 02/26/2021 is noted by the Examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a transmission coil formed on the substrate, the transmission coil being configured to generate a direct magnetic field; a sensing bridge that is formed on the substrate, the sensing bridge being configured to detect the direct magnetic field and a reflected magnetic field that is generated by a target, the reflected magnetic field being generated in response to eddy currents that are induced in the target by the direct magnetic field; a processing circuitry being configured to generate an output signal that is indicative of a position of the target, the output signal being generated by normalizing a first signal with respect to a second signal, the first signal being generated at least in part by using the sensing bridge, and the second signal being generated at least in part by using the sensing bridge, wherein the second signal is based on the detected direct magnetic field.”
Claims 2-6 are also allowed as they further limit allowed claim 1.
Regarding claim 7, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 7,
“…generating a first signal and a second signal that are associated with the direct magnetic field and a reflected magnetic field, the reflected magnetic field being generated by a target in response to eddy currents that are induced in the target by the direct magnetic field; and generating an output signal that is indicative of a position of the target, the output signal being generated by normalizing the first signal with respect to the second signal, wherein the first signal and the second signal are generated by using a sensing bridge that is arranged to sense the reflected magnetic field.”
Claims 8-12 are also allowed as they further limit allowed claim 7.
Regarding claim 13, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 13,
“…a transmission coil formed on the substrate, the transmission coil being configured to generate a direct magnetic field; a sensing bridge formed on the substrate, the sensing bridge being configured to detect a reflected magnetic field that is generated by a target, the reflected magnetic field being generated in response to eddy currents that are induced in the target by the direct magnetic field; and a processing circuitry being configured to generate an output signal that is indicative of a position of the target, the output signal being generated by normalizing at least one of: (i) a differential signal of the sensing bridge or (ii) an AC component of the differential signal with respect to a DC component of the differential signal.”
Claims 14-16 are also allowed as they further limit allowed claim 13.
Regarding claim 17, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 17,
“…a transmission coil formed on the substrate, the transmission coil being configured to generate a direct magnetic field; a sensing bridge formed on the substrate, the sensing bridge being configured to detect a reflected magnetic field that is generated by a target, the reflected magnetic field being generated in response to eddy currents that are induced in the target by the direct magnetic field; and a processing circuitry being configured to generate an output signal that is indicative of a position of the target, the output signal being generated by normalizing at least one of: (i) a common-mode signal of the sensing bridge or (11) an AC component of the common-mode signal with respect to a DC component of the differential signal.”
Claims 18-20 are also allowed as they further limit allowed claim 17.
The closest prior art references that were found based on an updated search.
Latham et al. US 2018/0340986 - The sensor has a magnetic field sensing element responsive to a sensing element drive signal and configured to detect directly coupled magnetic field generated by a coil (302, 304) and to generate a magnetic field signal in response to the directly coupled magnetic field. 
Latham et al. US 2018/0340987 - The apparatus has a coil (204,206) which is configured to produce a first magnetic field (211) that induces eddy currents in a conductive target (203) that generates a reflected magnetic field. 
Latham et al. US 2019/0250220 - The apparatus comprises multiple coils (204,206) that are supported by the first substrate (202). 

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 7, 13 and 17; therefore claims 1-20 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867